DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-19, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious a passive damper assembly, method or kit comprising a mass attached to one or more wire rope isolators selected to provide frequency isolation of the mass in two or more known excitation frequencies, wherein the damper assembly is configured to provide isolation based on a shear only or based on a compression only.  As stated in the remarks filed February 1, 2022, the prior art of Tanaka provides isolation in shear and compression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 9, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657